
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 781
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2009
			Mr. Sensenbrenner
			 (for himself, Mrs. McMorris Rodgers,
			 Mr. Smith of New Jersey,
			 Ms. Bordallo,
			 Mr. Sessions,
			 Mr. Kennedy,
			 Mr. Kirk, and
			 Mr. Coble) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of Down
		  Syndrome Awareness Month.
	
	
		Whereas one in approximately every 800 babies born in the
			 United States has Down syndrome and more than 350,000 people in the United
			 States alone are living with this genetic condition;
		Whereas Down syndrome affects people of all ages, races,
			 and economic levels and is the most frequently occurring chromosomal
			 abnormality;
		Whereas the life expectancy of people with Down syndrome
			 has increased dramatically in recent decades—from age 25 in 1983 to 56
			 today;
		Whereas advancements in education, research and advocacy
			 have had a tremendous impact on the opportunities that individuals with Down
			 syndrome have to live healthy and fulfilling lives;
		Whereas parents of babies with Down syndrome should
			 receive the education and support they need to understand this condition and
			 acquire new hope for the future of their children;
		Whereas the Congress should work with Down syndrome
			 advocacy and education organizations to increase the awareness of the American
			 public as a whole to the true nature of this condition and dispel the stubborn
			 myths about the degree to which it is disabling;
		Whereas promoting the acceptance and inclusion of
			 individuals born with this genetic condition will help them achieve their full
			 potential in all aspects of their lives; and
		Whereas the National Association for Down Syndrome has
			 designated October as National Down Syndrome Awareness Month: Now, therefore,
			 be it
		
	
		That the Congress—
			(1)supports the goals
			 and ideals of National Down Syndrome Awareness Month; and
			(2)should work with
			 health care providers and Down syndrome advocacy organizations to encourage
			 awareness and education regarding Down syndrome.
			
